Exhibit 10.22
WAIVER AND OMNIBUS AMENDMENT TO LOAN DOCUMENTS
WAIVER AND OMNIBUS AMENDMENT, dated as of December 18, 2009 (this “Waiver and
Amendment”), relating to the AMENDED AND RESTATED LOAN AGREEMENT, dated as of
August 7, 2009 (the “Loan Agreement”), among MSLO EMERIL ACQUISITION SUB LLC, a
Delaware limited liability company (the “Borrower”), MARTHA STEWART LIVING
OMNIMEDIA, INC., a Delaware corporation (the “Parent Guarantor”), and BANK OF
AMERICA, N.A., in its individual capacity (the “Bank”) and as collateral agent
(in such capacity, together with any successor collateral agent, the “Collateral
Agent”) for the Secured Parties (as defined in the Security Agreement referred
to below).
WHEREAS, pursuant to Section 3.04 of the Security Agreement, dated as of
July 31, 2008, among the Borrower, the Parent Guarantor and the Collateral Agent
(as amended and modified by that certain Waiver and Omnibus Amendment No. 1 to
Loan Agreement, dated as of June 18, 2009, and Amendment No. 2 to Security
Agreement, dated as of August 7, 2009, the “Security Agreement”), the Borrower
deposited $17,500,000 of Cash Collateral (as defined in the Security Agreement)
in the Cash Collateral Account, to serve as Collateral for the Secured
Obligations (as defined in the Security Agreement);
WHEREAS, Section 3.04(d) of the Security Agreement provides that the Collateral
Agent will release its Lien on the Cash Collateral on the Cash Collateral
Termination Date (as defined in the Security Agreement) if certain conditions
precedent set forth in Section 3.04(d) of the Security Agreement are satisfied,
including delivery by the Borrower to the Collateral Agent and Bank a
certificate of a Financial Officer of Parent Guarantor certifying, among other
things, that as of the last day of the most recently ended fiscal quarter of
Parent Guarantor with respect to which Parent Guarantor shall have delivered
financial statements in accordance with Section 7.2(a) or (b) of the Loan
Agreement, if the covenants set forth in Section 8 of the Loan Agreement had
been effective, Parent Guarantor would have been in compliance with such
covenants;
WHEREAS, upon the occurrence of the Cash Collateral Termination Date, the
financial covenants set forth in Section 8 of the Loan Agreement become
effective;
WHEREAS, the Borrower and the Parent Guarantor have requested that the Bank and
the Collateral Agent agree to release the Cash Collateral based on draft
projected financial information for the Parent Guarantor’s fiscal year ending
December 31, 2009;
WHEREAS, subject to the terms and conditions set forth herein, the Bank and the
Collateral Agent have agreed to such request;

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, in consideration of the premises and the agreements herein, each
of the Borrower and the Parent Guarantor hereby agrees with the Bank and the
Collateral Agent as follows:
1. Definitions. All terms used herein which are defined in the Loan Agreement
and not otherwise defined herein are used herein as defined therein.
2. Amendments to Loan Agreement. The following amendments shall become effective
on the Effective Date.
(a) The definition of “Cash Collateral Termination Date” set forth in Section 1
of the Loan Agreement is hereby amended and restated in its entirety as follows:
“‘Cash Collateral Termination Date’ means December 31, 2009.”
(b) The following definition is hereby added to Section 1 of the Loan Agreement
in proper alphabetical order:
“‘Waiver and Amendment’ means the Waiver and Omnibus Amendment to Loan Documents
dated as of December 18, 2009 among the Borrower, Parent Guarantor, the Bank and
the Collateral Agent.”
(c) The first clause of Section 8 of the Loan Agreement prior to Section 8.1 is
hereby amended and restated in its entirety as follows:
“Commencing with the last day of Parent Guarantor’s fiscal quarter ending on the
Cash Collateral Termination Date until the earlier to occur of (i) the Deposit
Date (as defined in Exhibit A to the Waiver and Amendment) and (ii) full payment
and performance of all Obligations:”
(d) Clause (iii) of Section 10.3 of the Loan Agreement is hereby amended and
restated in its entirety as follows:
“(iii) commencing with the last day of Parent Guarantor’s fiscal quarter ending
on the Cash Collateral Termination Date, Section 8 of this Agreement, provided,
that if Parent Guarantor timely delivers the Compliance Certificate with respect
to any fiscal quarter ending on or after December 31, 2009 pursuant to
Section 7.2(c), and Parent Guarantor shall have failed to comply with any one or
more of the covenants set forth in Section 8 of this Agreement as of the last
day of such fiscal quarter, no Default or Event of Default shall occur with
respect to such failure if the Borrower complies with Section 4 of the Waiver
and Amendment within one (1) Business Day after Parent Guarantor delivers such
Compliance Certificate.”

 

2



--------------------------------------------------------------------------------



 



3. Waiver to Section 3.04(d) of the Security Agreement.
(a) Effective as of the Effective Date, each of the Bank and the Collateral
Agent hereby (i) waives the conditions to the occurrence of the Cash Collateral
Termination Date set forth in Section 3.04(d) of the Security Agreement,
(ii) agrees that the Cash Collateral Termination Date shall be December 31, 2009
for all purposes of the Security Agreement and the other Loan Documents and that
the effectiveness of Section 3.04 of the Security Agreement shall terminate on
such date and the Borrower shall no longer be required to comply with the
provisions of such Section, and (iii) agrees that the Collateral Agent’s Lien on
any Collateral in the Cash Collateral Account shall be released without any
further action of any party.
(b) The foregoing waiver shall not constitute (i) except as expressly set forth
herein, a modification or alteration of the terms, conditions or covenants of
the Security Agreement or any other Loan Document, (ii) a waiver of, or consent
to, any other breach of, any other provision of the Security Agreement or any
other Loan Document or (iii) except as expressly set forth herein, a waiver,
release or limitation upon the exercise by the Bank or the Collateral Agent of
any of its rights, legal or equitable, under the Security Agreement, the other
Loan Documents and applicable law, all of which are hereby reserved.
4. Cure for Failure to Comply with Section 8 of the Loan Agreement. If Parent
Guarantor timely delivers the Compliance Certificate with respect to any fiscal
quarter ending on or after December 31, 2009 pursuant to Section 7.2(c) of the
Loan Agreement, and Parent Guarantor shall have failed to comply with any one or
more of the covenants set forth in Section 8 of the Loan Agreement as of the
last day of the fiscal quarter ending on December 31, 2009 (collectively, a
“Financial Covenant Default”), Section 3.04 of the Security Agreement shall be
amended and restated as set forth on Exhibit A to this Waiver and Amendment and
become effective as of the date Parent Guarantor delivers such Compliance
Certificate, and such Financial Covenant Default shall not be a Default or an
Event of Default if the Borrower complies with the requirements of the first
sentence of Section 3.04 of the Security Agreement as so amended and restated
within one (1) Business Day after Parent Guarantor delivers such Compliance
Certificate.
5. Conditions to Effectiveness. This Waiver and Amendment shall become effective
on December 31, 2009 if, and only if, all of the following conditions precedent
shall have been satisfied as of such date (such date, upon the satisfaction of
such conditions precedent, the “Effective Date”):
(a) the Bank shall have received counterparts of this Waiver and Amendment duly
executed by the Borrower and the Parent Guarantor;

 

3



--------------------------------------------------------------------------------



 



(b) the Borrower shall have paid all accrued and unpaid fees and expenses of
Paul, Weiss, Rifkind, Wharton & Garrison LLP that are reimbursable under the
Loan Documents for which an invoice has been presented on or before the
Effective Date;
(c) the Borrower shall have delivered to the Collateral Agent and Bank a
certificate of a Financial Officer of Parent Guarantor dated as of December 31,
2009 (the “Certificate”) certifying (i) that as of the date of the Certificate,
no Event of Default or Default exists (which certification excludes any
reference to Section 8 of the Loan Agreement, which Section is addressed in
clause (iii) below), (ii) that attached to such certificate is updated projected
consolidated financial information for Parent Guarantor (A) for the fiscal year
ending December 31, 2009 and (B) each fiscal quarter of 2010 (together with
computations demonstrating projected compliance with the covenants set forth in
Section 8 of the Loan Agreement as the last day of each such fiscal quarter), in
each case, prepared as of December 31, 2009 (which financial information shall
be presented in substantially the same format as the preliminary draft projected
consolidated financial information for Parent Guarantor for such periods dated
as of December 7, 2009 delivered to the Collateral Agent and the Bank prior to
the date hereof) (the “Projected Summary Financial Information”), and that such
Projected Summary Financial Information has been prepared by Parent Guarantor in
good faith based upon information available to Parent Guarantor as of the draft
date of such Projected Summary Financial Information and assumptions believed by
Parent Guarantor to be reasonable as of the date of the Certificate, (iii) that
as of the date of the Certificate, if the covenants set forth in Section 8 of
the Loan Agreement were effective on such date and based on information set
forth in the Projected Summary Financial Information, Parent Guarantor would be
in compliance with such covenants (according to the computations set forth in
the Projected Summary Financial Information) as of the last day of the fiscal
quarter ending December 31, 2009 and (iv) that, as of the date of the
Certificate, the Loan Parties, on a consolidated basis, are Solvent;
(d) the representations and warranties contained in Section 5 hereof shall be
true and correct on and as of the Effective Date (after giving effect to this
Waiver and Amendment); and
(e) after giving effect to this Waiver and Amendment, no event shall have
occurred and be continuing which constitutes an Event of Default or Default.
6. Representations and Warranties. The Borrower hereby represents and warrants
to the Bank as follows:
(a) After giving effect to this Waiver and Amendment, the representations and
warranties made by the Borrower and the Parent Guarantor in the Loan Agreement
and in each other Loan Document to which it is a party are true and correct in
all material respects on and as of the Effective Date as though made on and as
of the Effective Date (except (i) to the extent such representations and
warranties expressly relate to an earlier date, (ii) the representation and
warranty set forth in Section 4.01(b) of the Security Agreement, as to which the
Borrower makes no representation and (iii) that the representation and warranty
set forth in Section 6.4 of the Loan Agreement is further qualified by any
matter set forth in the Parent Guarantor’s most recent Annual Report on Form
10-K and Quarterly Report on Form 10-Q prior to the date hereof).

 

4



--------------------------------------------------------------------------------



 



(b) Each of the Borrower and the Parent Guarantor has all limited liability
company or corporate power and authority to execute and deliver this Waiver and
Amendment and to perform the obligations provided for herein and in the Loan
Agreement and Security Agreement, each as modified hereby.
(c) The execution, delivery and performance by each of the Borrower and the
Parent Guarantor of this Waiver and Amendment and the performance by each of the
Borrower and the Parent Guarantor of its obligations under the Loan Agreement
and the Security Agreement, each as modified hereby, do not contravene the
certificate of formation or limited liability company agreement of the Borrower
or the certificate of incorporation or bylaws of the Parent Guarantor or any law
applicable to either of them, or any judgment or order applicable to or binding
on either of them, and do not constitute a default under any existing agreement,
mortgage, indenture or contract binding on either of them or affecting either of
their property.
(d) This Waiver and Amendment has been duly executed and delivered by each of
the Borrower and the Parent Guarantor, and each of this Waiver and Amendment,
and the Loan Agreement and the Security Agreement, each as modified hereby,
constitutes the legal, valid and binding obligation of each of them, enforceable
in accordance with its terms.
7. Release. In consideration of the agreements of the Bank and the Collateral
Agent contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each of the Borrower
and the Parent Guarantor, on behalf of itself and its successors, assigns and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Bank and the Collateral Agent and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (the Bank, the Collateral
Agent and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, both at law and in equity, the Borrower or the Parent
Guarantor, or any of their successors, assigns or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Waiver and Amendment for or on account of, or in relation to, or in any way in
connection with any of the Loan Agreement, any of the other Loan Documents or
any transactions thereunder or related thereto.

 

5



--------------------------------------------------------------------------------



 



8. Continued Effectiveness of the Loan Documents. Except as otherwise expressly
provided herein, the Loan Agreement and the other Loan Documents to which the
Borrower or the Parent Guarantor is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects
except that on and after the date hereof (i) all references in the Loan
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Loan Agreement shall mean the Loan Agreement as modified
by this Waiver and Amendment, (ii) all references in the Security Agreement to
“this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Security Agreement shall mean the Security Agreement as
modified by this Waiver and Amendment, (iii) all references in the other Loan
Documents to the “Loan Agreement”, “thereto”, “thereof”, “thereunder” or words
of like import referring to the Loan Agreement shall mean the Loan Agreement as
modified by this Waiver and Amendment and (iv) all references in the other Loan
Documents to the “Security Agreement”, “thereto”, “thereof”, “thereunder” or
words of like import referring to the Security Agreement shall mean the Security
Agreement as modified by this Waiver and Amendment.
9. Counterparts. This Waiver and Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
10. Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Waiver and Amendment for any other
purpose.
11. Governing Law. This Waiver and Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
12. Waiver and Amendment as Loan Document. Each of the Borrower and the Parent
Guarantor hereby acknowledges and agrees that this Waiver and Amendment
constitutes a “Loan Document.”
[The remainder of this page is left intentionally blank]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be executed and delivered as of the date first above written.

              BANK:   BORROWER:
 
            BANK OF AMERICA, N.A.   MSLO EMERIL ACQUISITION SUB LLC
 
           
By:
  /s/ Jane R. Heller   By:   /s/ Kelli Turner
 
           
 
  Name: Jane R. Heller       Name: Kelli Turner
 
  Title: Managing Director       Title: Vice President
 
            COLLATERAL AGENT:   PARENT GUARANTOR:
 
            BANK OF AMERICA, N.A., as   MARTHA STEWART LIVING OMNIMEDIA,
Collateral Agent   INC.
 
           
By:
  /s/ Jane R. Heller   By:   /s/ Kelli Turner
 
           
 
  Name: Jane R. Heller       Name: Kelli Turner
 
  Title: Managing Director       Title: Vice President

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Section 3.04 of the Security Agreement
3.04 Cash Collateral Maintenance.
(a) Within one (1) Business Day after the date on which this Section 3.04
becomes effective pursuant to the Waiver and Amendment, Borrower shall
(i) deposit in the Cash Collateral Account an amount in cash equal to the
aggregate principal amount of the Loan then outstanding (the date such deposit
is made, the “Deposit Date”) and (ii) deliver to the Bank a certificate of the
Secretary or Assistant Secretary of Borrower, dated the Deposit Date and
certifying (i) that attached thereto is a true and complete copy of resolutions
adopted by the directors or other appropriate persons of such Person authorizing
such deposit of cash collateral in the Cash Collateral Account in accordance
with this Section 3.04 and that such resolutions have not been modified,
rescinded or amended and are in full force and effect. If requested by Borrower,
the Collateral Agent may direct the Bank to invest amounts on deposit in the
Cash Collateral Account in one or more money market funds that the Collateral
Agent may approve in its sole discretion; provided, however, that any such money
market fund investments are permitted pursuant to Parent Guarantor’s board
approved investment policy as previously provided by Parent Guarantor to the
Collateral Agent. At all times from and after the Deposit Date, the Borrower
agrees to maintain in the Cash Collateral Account, as security for the Secured
Obligations, Collateral of a type described on the table set forth below this
paragraph (collectively, the “Collateral Table”) and otherwise acceptable to the
Collateral Agent (“Eligible Collateral”) with an Aggregate Cash Collateral Value
at least equal to the Outstanding Balance. “Aggregate Cash Collateral Value”
means, as of any date of determination, an amount equal to the product obtained
by multiplying (i) the Collateral Value as of such date by (ii) the Margin Call
Percentage shown on the following table (the “Collateral Table”) for the
applicable type of Eligible Collateral:

          Eligible Collateral Type   Margin Call Percentage  
Money Market
    100 %
Cash
    100 %

The Collateral Agent shall have no obligation to give any Collateral Value to
any Collateral of a type not shown on the Collateral Table.

 

 



--------------------------------------------------------------------------------



 



(b) If, at any time from and after the Deposit Date, the Outstanding Balance
exceeds at any time the Aggregate Collateral Value, then the Borrower shall have
two (2) Business Days from the date notification (whether oral or written) of
such noncompliance is delivered to the Borrower, to either deposit cash into the
Cash Collateral Account, or prepay the principal of the Loan such that, after
giving effect thereto, the Outstanding Balance is less than or equal to the
Aggregate Cash Collateral Value as of the date on which such action is taken.
Any such prepayment of the Loan shall be applied to the principal installments
due under Section 2.2(b) of the Loan Agreement in the inverse order of their
maturity.
(c) Subject to the other provisions of this Section 3.04 and any written
agreement to the contrary with the Collateral Agent, if no Default or Event of
Default has occurred and is continuing or would result from such action, upon
any repayment or prepayment of the outstanding principal amount of the Loan,
upon the request of the Borrower, the Collateral Agent shall release Cash
Collateral from the Cash Collateral Account having Collateral Value up to the
lesser of (i) the principal amount of the Loan so repaid or prepaid and (ii) the
amount by which the Aggregate Cash Collateral Value exceeds the Outstanding
Balance at the date of request (and direct the sale or trade of investments in
the Cash Collateral Account to the extent necessary to do so); provided that,
after giving effect to any such release of Cash Collateral, the Outstanding
Balance is less than or equal to the Aggregate Cash Collateral Value.

 

 